     Case 4:18-cv-00430 Document 203 Filed on 09/09/20 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 KIMBERLY KJESSLER, KLAIRE RUECKERT,                           Civil Action No. 4:18-cv-0430
 LAURA BRALEY, TIMOTHY HAYDEN and
 SUMMER LANG, individually and on behalf of all
 others similarly situated,

                        Plaintiffs,

                            v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP., MASHNOON
 AHMED, GENNEX MEDIA, LLC, BRANDECO,
 L.L.C., AKIL KURJI, CUSTOM WRISTBANDS
 INC., and CHRISTOPHER ANGELES,

                        Defendants.


                            PLAINTIFFS’ MOTION FOR
                  FINAL APPROVAL OF CLASS ACTION SETTLEMENT

          TO ALL THE PARTIES AND COUNSEL OF RECORD:

          PLEASE TAKE NOTICE that on October 14, 2020 at 10:00 a.m. or at such other date and

time as the Court may set, in Courtroom 9015 of the United States District Court for the Southern

District of Texas, located at 515 Rusk Street, Houston, Texas, Plaintiffs’ Counsel, on behalf of a

proposed Settlement Class of direct purchasers of certain customized promotional products, will and

hereby do move the Court for an order granting final approval of the Class Action Settlement in this

matter.

          Submitted herewith in support of Plaintiffs’ Motion for Final Approval of Class Action

Settlement are (i) the Memorandum in Support of Plaintiffs’ Motion for Final Approval of Class

Action Settlement; (ii) the Declaration of Warren T. Burns; (iii) the Declaration of Markham Sherwood

and exhibit thereto; and (iv) the [Proposed] Order Approving Settlement.


                                                 1
    Case 4:18-cv-00430 Document 203 Filed on 09/09/20 in TXSD Page 2 of 5




Date: September 9, 2020            Respectfully submitted,

                                   BURNS CHAREST LLP

                                   By: /s/ Warren T. Burns
                                   Warren T. Burns
                                   TSB# 24053119
                                   SD Tex #611613
                                   900 Jackson Street, Suite 500
                                   Dallas, TX 75202
                                   Telephone: (469) 904-4550
                                   Facsimile: (469) 444-5002
                                   Email: wburns@burnscharest.com

                                   Christopher J. Cormier (Pro Hac Vice)
                                   4725 Wisconsin Ave. NW, Suite 200
                                   Washington, D.C. 20016
                                   Telephone: (202) 577-3977
                                   Email: ccormier@burnscharest.com

                                   Korey A. Nelson (Pro Hac Vice)
                                   Lydia A. Wright (Pro Hac Vice)
                                   365 Canal Street, Suite 1170
                                   New Orleans, LA 70130
                                   Telephone: (504) 799-2845
                                   Email: knelson@burnscharest.com
                                   lwright@burnscharest.com

                                   Interim Lead Counsel for Plaintiffs and the
                                   Proposed Class

                                   WOLF HALDENSTEIN
                                   ADLER FREEMAN & HERZ LLP
                                   Thomas H. Burt (Pro Hac Vice)
                                   270 Madison Avenue
                                   New York, New York 10016
                                   Telephone: (212) 545-4600
                                   Facsimile: (212) 686-0114
                                   Email: burt@whafh.com

                                   Betsy C. Manifold (Pro Hac Vice)
                                   750 B Street, Suite 2770
                                   San Diego, CA 92101
                                   Telephone: (619) 239-4599
                                   Facsimile: (619) 234-4599


                                      2
Case 4:18-cv-00430 Document 203 Filed on 09/09/20 in TXSD Page 3 of 5




                               Email: manifold@whafh.com

                               Carl V. Malmstrom (Pro Hac Vice)
                               111 W. Jackson Blvd., Suite 1700
                               Chicago, Illinois 60604
                               Telephone: (312) 391-5059
                               Email: malmstrom@whafh.com

                               STOLL STOLL BERNE LOKTING &
                               SHLACHTER P.C.
                               Keith S. Dubanevich
                               TSB# 06144150
                               SD Tex# 1451
                               209 SW Oak Street, Suite 500
                               Portland, OR 97204
                               Telephone: (503) 227-1600
                               Facsimile: (503) 227-6840
                               Email: kdubanevich@stollberne.com

                               LEVIN SEDRAN & BERMAN LLP
                               Austin Cohen (Pro Hac Vice)
                               Keith J. Verrier (Pro Hac Vice)
                               510 Walnut Street, Suite 500
                               Philadelphia, PA 19106
                               Telephone: (215) 592-1500
                               Email: acohen@lfsblaw.com
                               kverrier@lfsblaw.com

                               GUSTAFSON GLUEK PLLC
                               Daniel E. Gustafson (Pro Hac Vice)
                               Daniel C. Hedlund (Pro Hac Vice)
                               Michelle J. Looby (Pro Hac Vice)
                               Kaitlyn L. Dennis (to be submitted Pro Hac Vice)
                               120 South 6th Street, Suite 2600
                               Minneapolis, MN 55402
                               Telephone: (612) 333-8844
                               Email: dgustafson@gustafsongluek.com
                               dhedlund@gustafsongluek.com
                               mlooby@gustafsongluek.com
                               kdennis@gustafsongluek.com

                               RADICE LAW FIRM, P.C.
                               John Daniel Radice
                               34 Sunset Blvd.
                               Long Beach, NJ 08008
                               Telephone: (646) 245-8502

                               HEIM PAYNE CHORUSH LLP

                                  3
     Case 4:18-cv-00430 Document 203 Filed on 09/09/20 in TXSD Page 4 of 5




                                              Christopher Michael First
                                              Miranda Yan Jones
                                              1111 Bagby Street, Suite 2100
                                              Houston, TX 77002
                                              Telephone: (713) 221-2000
                                              Facsimile: (713) 22-2021
                                              Email: cfirst@hpcllp.com
                                              mjones@hpcllp.com

                                              GRABAR LAW OFFICE
                                              Joshua H. Grabar
                                              1735 Market Street, Suite 3750
                                              Philadelphia, PA 19103
                                              Telephone: (267) 507-6085
                                              Email: jgrabar@grabarlaw.com

                                              EDELSON & ASSOCIATES LLC
                                              Marc Edelson
                                              3 Terry Drive, Suite 205
                                              Newtown, PA 18940
                                              Telephone: (215) 867-2399
                                              Email: medelson@edelson-law.com

                                              WELTMAN LAW LLC
                                              Stewart Weltman
                                              3841 N. Wayne Ave.
                                              Chicago, Illinois 60613
                                              Telephone: (312.504.1988
                                              Email: sweltman@weltmanlawfirm.com

                                              Additional Counsel for Plaintiffs and the Proposed
                                              Class



                             CERTIFICATE OF CONFERENCE

       I certify that Plaintiffs conferred with Defendants about the relief requested in this motion

pursuant to Section 7.A.1.-2. of this Court’s Procedures and Forms. They are unopposed to the relief

requested.

                                              By: /s/ Warren T. Burns
                                              Warren T. Burns




                                                 4
     Case 4:18-cv-00430 Document 203 Filed on 09/09/20 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that on September 9, 2020, I caused a true copy of the above document to be served

electronically upon all counsel of record via the Court’s CM/ECF system.

                                             By: /s/ Warren T. Burns
                                             Warren T. Burns




                                                5
